¶[12
(dissenting) — The majority permits the State to retry Felipe Ramos and Mario Medina for manslaughter, holding jeopardy did not terminate on second degree intentional murder. I disagree; jeopardy terminated when the Court of Appeals held Ramos and Medina were acquitted of second degree intentional murder. State v. Ramos, 124 Wn. App. 334, 343, 101 P.3d 872 (2004) (holding, “the jury expressly found that the State failed to prove [Ramos and Medina] acted with intent”). This is the law of this case, terminating jeopardy because an acquittal on second degree intentional murder includes the lesser offense of first degree manslaughter. State v. Berlin, 133 Wn.2d 541, 551, 947 P.2d 700 (1997); Brown v. Ohio, 432 U.S. 161, 169, 97 S. Ct. 2221, 53 L. Ed. 2d 187 (1977); see also RAP 2.5(c)(2).
Sanders, J.

The Law of the Case Is Express Acquittal of Second Degree Intentional Murder

¶13 Under the law of the case doctrine:
“[T]he parties, the trial court, and this court are bound by the holdings of the court on a prior appeal until such time as they are ‘authoritatively overruled.’ Such a holding should be overruled if it lays down or tacitly applies a rule of law which is clearly erroneous, and if to apply the doctrine would work a manifest injustice to one party, whereas no corresponding injustice would result to the other party if the erroneous decision should be set aside.”
*663Folsom v. County of Spokane, 111 Wn.2d 256, 264, 759 P.2d 1196 (1988) (quoting Greene v. Rothschild, 68 Wn.2d 1, 10, 402 P.2d 356, 414 P.2d 1013 (1965)); see also RAP 2.5(c)(2).
¶14 In other words, the law of the case is avoided only if the prior decision was clearly erroneous and this clearly erroneous decision works some manifest injustice. Here, the Court of Appeals decision was not clearly erroneous but clearly correct, at least based on the record before it.
¶[15 In Ramos the Court of Appeals held, “the jury expressly found that the State failed to prove [Ramos and Medina] acted with intent . . . .” Ramos, 124 Wn. App. at 343. The State did not argue the contrary nor did it seek further review. The State never moved to supplement the record despite several stays in the proceedings and the obvious change in the post -Andress4 legal environment. Id. at 337. Only now does the State seek to contest the prior Court of Appeals holding that Ramos and Medina were expressly acquitted of second degree intentional murder.
¶16 On the record before the Ramos court, it cannot be said its decision was clearly erroneous. See, e.g., State v. Wilson, 75 Wn.2d 329, 450 P.2d 971 (1969) (evidence not in the record will not be considered on appeal). In fact given the record before the Ramos court, its decision that both defendants were acquitted of intentional murder was clearly correct. Ramos, 124 Wn. App. at 343 n.31 (discussing the jury verdict).
¶17 The law of the case doctrine is discretionary. See Roberson v. Perez, 156 Wn.2d 33, 41, 123 P.3d 844 (2005). However, we should not permit a party to ignore an issue on the first appeal only to raise the issue on remand when it becomes apparent the initially ignored issue is critical to the party’s case. The role of the independent judiciary is to apply the law impartially, not necessarily to favor one party over another. Here, this court is invited to fix an alleged error of one party’s own making, an invitation we should decline.

*664
Double Jeopardy Bars Retrial

¶18 The Fifth Amendment to the United States Constitution guarantees “[n]o person shall be . . . subject for the same offense to be twice put in jeopardy of life or limb.” Article I, section 9 of the Washington Constitution guarantees “[n]o person shall ... be twice put in jeopardy for the same offense.” These principles bar successive prosecutions of greater and lesser offenses. Brown, 432 U.S. at 169. First degree manslaughter is a lesser included offense of second degree intentional murder. Berlin, 133 Wn.2d at 551. Therefore, the defendants’ acquittal of second degree intentional murder precludes the State from retrying them for manslaughter. See Ramos, 124 Wn. App. at 342-43; see also Brown, 432 U.S. at 169.

Conclusion

¶19 The Court of Appeals in the first appeal properly held the defendants were acquitted of intentional murder given the record before it. The State failed to supplement the record or seek further review. The law of this case is acquittal. Because the defendants were acquitted of intentional murder, and manslaughter is a lesser included offense, double jeopardy bars retrial for manslaughter.
¶20 I dissent.

 In re Pers. Restraint of Andress, 147 Wn.2d 602, 56 P.3d 981 (2002).